Citation Nr: 0214352	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
forearm shell fragment wound (SFW), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
December 1968 to July 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1997 
rating decision by the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By 
September 1999 decision, the Board affirmed the RO's denial 
of an increased rating for residuals of a left forearm SFW.  
In August 2000, the United States Court of Appeals for 
Veterans Claims (Court), on a joint motion by the parties, 
vacated the Board decision and remanded the claim.  In August 
2001, the Board remanded the claim to the RO for compliance 
with the Court's directives to develop the claim further and 
consider assignment of an extraschedular rating for residuals 
of a left forearm SFW.  The case is now back before the 
Board.

In the August 2001 remand, the Board referred the issues of 
an earlier effective date for the assignment of a 30 percent 
rating for residuals of a right forearm gunshot wound and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  That referral remains pending.  


REMAND

The August 2000 Court remand required consideration of 
assignment of an extraschedular rating for residuals of a 
left forearm SFW.  Because the standard under the regulations 
includes "marked interference with employment," information 
from the veteran's last employer is critical to the 
adjudication of his claim.  The August 2001 Board remand 
directed the RO to obtain information from the veteran's 
former employer.  In November 2001, the RO informed the 
veteran that further information regarding his employment was 
required, but did not clearly indicate whether VA was to 
obtain the information, or if the veteran was required to 
submit the evidence.  In April 2002, the RO informed the 
veteran that the requested employment information had not yet 
been received, but again did not clearly state which party 
was responsible for obtaining the evidence.

A Board remand confers upon the veteran the right to 
compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand. Stegall v. 
West, 11 Vet. App. 268 (1998).  Here, the RO has not obtained 
the veteran's employment records.  Although they were 
requested from the veteran, the veteran was not clearly 
informed of what information VA required to assist him in 
obtaining them.  Therefore, a second remand is required for 
the following actions:

1.  The veteran should be provided notice 
of the provisions of 38 C.F.R. § 3.158, 
which directs that "where evidence 
requested in connection with an original 
claim, a claim for increase or to reopen 
or for the purpose of determining 
continued entitlement is not furnished 
within 1 year after the date of request, 
the claim will be considered abandoned."  
The veteran is advised that his 
employment records were first requested 
in November 2001.

2.  The veteran should be requested to 
obtain records or a statement from 
Magiske Masonry describing the 
circumstances under which his employment 
there was terminated, i.e., when the loss 
of employment occurred, how long he was 
employed there, the nature of his duties 
there, what duties he could not perform 
due to his left forearm disability, and 
what accommodations were made for his 
left forearm disability.  The veteran 
must be informed that VA will assist him 
in obtaining the evidence if he provides 
a signed release form.

3.  After the development ordered above 
is completed (or in the alternative, if 
the veteran has been given ample 
opportunity to satisfy his duties in the 
matter, but has failed to do so), the RO 
should readjudicate this claim, to 
include the issue of entitlement to 
referral for consideration of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  If indicated, 38 C.F.R. 
§ 3.158 should be applied.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

